ACCEPTED
                                                                03-15-00110-CR
                                                                        5423648
                                                     THIRD COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                           5/26/2015 5:02:41 PM
                                                              JEFFREY D. KYLE
                                                                         CLERK
              NO. 03-15-00110-CR

       IN THE THIRD COURT OF APPEALS
                                         FILED IN
                AUSTIN, TEXAS      3rd COURT OF APPEALS
                                         AUSTIN, TEXAS
                                      5/26/2015 5:02:41 PM
              THOMAS KRAUSZ,            JEFFREY D. KYLE
                                              Clerk

                                                    Appellant,
                      V.


               STATE OF TEXAS,

                                                     Appellee.

FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE APPELLANT’S BRIEF


             CHERIE A. BALLARD
              SBN:01650010
              BALLARD & MULLOWNEY,P.C.
              900 Ranch Road 620 South
              C101-205
              Austin, Texas 78734
              (512) 261-9541 office
              (512) 261-9570 fax
              cherieballard@austin.rr.com
TO THE HONORABLE THIRD COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, THOMAS

KRAUSZ, files this Unopposed First Motion to Extend Time to File Appellant’s

Brief.

         Appellant’s opening brief is currently due on May 26, 2015.

         Counsel for Appellant requests a 30-day extension of time to file its brief,

making the brief due on June 25, 2015. This is the first request for extension of

time to file the opening brief.

         Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

         Counsel for Appellant has primary responsibility in the following
         lawsuit which involve the preparation for a bench trial:

         State of Texas vs. Caleb Daniel Akroosh; Cause Number
         C1CR141400196 out of the County Court at Law Number Five out of
         Travis County, Texas.

         Counsel’s elderly mother is in the hospital after having surgery and
         will remain hospitalized for a least the next month. Counsel’s mother
         is hospitalized in the DFW area Counsel wishes to spend some time
         with her mother and be able to assist her sister with duties surrounding
         her hospital stay.

         Counsel for Appellant seeks this extension of time to be able to
         prepare a cogent and succinct brief to aid this Court in its analysis of
         the issues presented. This request is not sought for delay but so that
         justice may be done.

         The undersigned has conferred with opposing counsel, and he/she has

indicated that his client does not oppose this motion.
      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant Brief up to and including June 25, 2015.

Appellant requests all other relief to which she may be entitled.

                                               Respectfully submitted,




                                               /s/Cherie A. Ballard
                                               Cherie A. Ballard
                                               SBN:01650010
                                               Ballard & Mullowney, P.C.
                                               900 Ranch Road 620 S0.C101-205
                                               Austin, Texas 78734
                                               (512) 261-9541
                                               (512) 261-9570 fax

                                               Counsel for Appellant


                          CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellee regarding this motion and

that Appellee is not opposed to this motion.
                                             /s/Cherie A. Ballard
                                             Cherie Ballard
                                             Attorney for Thomas Krausz,
                                             Appellan




                            CERTIFICATE OF SERVICE

      I certify that on May 26, 2015, I served a copy of this motion to the

following counsel:

      Kathryn A. Scales
      Appellate Division
      Travis County District Attorney’s Office
            Counsel for Appellee


                                      /s/Cherie A. Ballard
                                      Cherie Ballard
                                      Attorney for Thomas Krausz, Appellant